Motion to dismiss appeal, as not having been taken in time, denied. Under section 521 of the Code of Criminal Procedure, an appeal to this court is always timely if taken within thirty days after entry of the order of affirmance below, even though taken, as this appeal was, more than fifteen days after the grant of a certificate, under subdivision 3 of section 520 of the Code of Criminal Procedure. The 1946 amendment to section 521 [L. 1946, ch. 942], providing that an appeal to this court shall be timely if the notice of appeal is duly served and filed within fifteen days after such a certificate is granted, does not shorten (although under circumstances not here present it may lengthen) the thirty-day period from the entry of the order of affirmance, for taking any criminal appeal, as fixed by section 521 before and since the 1946 amendment. *Page 630